Citation Nr: 0511345	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-33 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to payment or reimbursement of private 
medical expenses incurred at the St. John Medical Center from 
March 21, 2003, to March 25, 2003.

2.  Entitlement to payment or reimbursement of private 
medical expenses incurred at the St. John Medical Center from 
April 14, 2003, to May 7, 2003.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from July 1981 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by Department of 
Veterans Affairs Medical Center in Muskogee, Oklahoma, 
(VAMC).  

In a December 2003 Informal Brief of Appellant in Appealed 
Case, the veteran's representative appears to raise a claim 
for medical reimbursement due the veteran's hospitalization 
from April 6, 2003, to April 11, 2003.  The VAMC has not 
adjudicated this issue.  Thus, the Board does not have 
jurisdiction and refers this issue to the VAMC for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claims for entitlement to reimbursement or 
payment for the cost of unauthorized private medical care 
have been adjudicated under the provisions of 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120, pertaining to payment of 
reimbursement of the expenses of hospital care and other 
medical services not previously authorized.  

However, the claims have not been adjudicated pursuant to the 
provisions of 38 U.S.C.A. § 1725, which provide general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility 
those veterans who are active Department health-care 
participants (enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  Accordingly, the claims 
must be readjudicated under the provisions of 38 U.S.C.A. 
§ 1725; 38 C.F.R. §§ 17.1000-17.1008.  Any evidence necessary 
for readjudication under these provisions should also be 
obtained.

In this regard, it is noted that no records for the veteran's 
period of treatment from April 14, 2003, to May 7, 2003, have 
been associated with the file.  Additionally, the Board finds 
that it may be useful to have the veteran's claims file and 
not just the VAMC file in the adjudication of this appeal.

Moreover, a review of the medical file does not show that the 
veteran was given proper Veterans Claims Assistance Act of 
2000 (VCAA) notice.  This should be accomplished prior to the 
Board's adjudication.  

Accordingly, this case is remanded for the following actions:

1.  Notify the veteran of 1) the 
information and evidence not of record 
that is necessary to substantiate the 
claims under 38 U.S.C.A. §§ 1725 and 
1728; 2) the information and evidence 
that VA will seek to obtain on her 
behalf; 3) the information or evidence 
that she is expected to provide; and 4) 
request or tell her to provide any 
evidence in her possession that pertains 
to the claims.

2.  With any necessary authorization from 
the veteran, the VAMC should request 
copies of all medical reports associated 
with her treatment for the period from 
April 14, 2003, to May 7, 2003.  If these 
records cannot be obtained such should be 
documented in the claims file.

3.  Associate the veteran claims file 
with the medical administration service 
file.

4.  After undertaking any additional 
evidentiary development deemed necessary, 
the VAMC should readjudicate the 
veteran's claims of entitlement to 
payment or reimbursement for medical 
expenses with specific consideration 
given to the provisions of 38 U.S.C.A. 
§ 1725 and its implementing regulations, 
as well as 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120.  The VAMC should give 
complete reasons and basis in the 
adjudication of these claims.

5.  If any benefit sought remains denied, 
the veteran and her representative should 
be furnished with a supplemental 
statement of the case containing the 
provisions of 38 U.S.C.A. §§ 1725, 1728; 
and 38 C.F.R. §§ 17.1000-17.1008.  They 
should be afforded the appropriate time 
period in which to respond.

Thereafter, the claims folder should be returned to the Board 
for further appellate consideration, if appropriate.  The 
appellant need take no action until she is so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


